Phipps, Judge.
In Turner v. Butler,1 we reversed the trial court’s denial of Turner’s motions for directed verdict and judgment notwithstanding the verdict in this action by Butler against Turner. On certiorari, the Supreme Court reversed our decision.2 Accordingly, our prior opinion is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Johnson, P. J., and Smith, P. J., concur.


 245 Ga. App. 250 (537 SE2d 703) (2000).


 Butler v. Turner, 274 Ga. 566 (555 SE2d 427) (2001).